DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-20
The following claim(s) is/are amended: 1, 10, 17
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-20 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 2/26/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansson (WO 2015/126292 A1) in view of Carl (US Pub. 2015/0281111) in view of Zhang (US Pub. 2016/0036678) and further in view of Rosen (RFC 4364; “BGP/MPLS IP Virtual Private Networks (VPNs)”, Feb. 2006).
With respect to Claim 1, Kristiansson teaches a method performed by a computing device in a computing system having a plurality of hosts interconnected by a computer network, comprising: receiving a request to instantiate a container from a user, (Figs. 1-3; plurality of computing devices in a network. paras. 2, 6, 70; request to instantiate a container from a user)
the container including a software package having a software application in a file system sufficiently complete for execution of the application in an operating system by a processor; (paras. 4, 8, 33-34; containers include software and libraries for running software)
in response to the received request, selecting one of the hosts in the computing system as a container host to instantiate the requested container; (paras. 13, 61-63, 75; selecting a container engine to host the container and deploying containers to data center)
based on the selection of the host, and based on the queried current parameters, configuring network settings for the requested container to be instantiated on the selected host in the computing system, (Parameters will be taught later. para. 64-67, 71; assignment of configuration and IP address to CE. Para. 64; assignment of port number to container. See also Rosen, Sec. 3.1-3.2, 4.1; IP address assigned in a particular VRF)
assigned IP address and the configured network settings, the instantiated container being network addressable in the virtual network from outside of the selected host via the computer network. (The IP address and the virtual network will be taught later. para. 17, 37, 44, 64-66; instantiation of container.)
But Kristiansson may or may not teach an assigned IP address based on which the container is accessible from outside of the selected host.
Carl, however, does teach assigning, based on the queried current parameters of network operations on the selected host, an IP address to the container to be instantiated at the selected host, the assigned IP address belonging to the virtual network corresponding to the virtual network identifier included in the queried current parameters and is accessible from outside of the selected host via the computer network according to the assigned IP address; (A virtual network identifier will be taught later. paras. 33, 47; Container IP addresses. See also Kristiansson, paras. 17, 39, 51-52; Containers are accessible through IP address of CEM and a port number. Examiner notes that anticipation is the epitome of obviousness. Thus either Kristiansson anticipates, or Kristiansson renders obvious because rather than distinguishing by port number, the system could assign IP addresses to the containers. Simple substitution for predictable effects is obvious, see MPEP 2143(I)(B).)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Kristiansson with the outside accessible container in order to allow networks to assign their own addresses without conflicting in message delivery.

Zhang, however, does teach querying, via the computer network, the selected host for current parameters of network operations on the selected host; (Carl, paras. 36-39 show that a single piece of hardware can host many containers. Zhang, para. 116; lease period of a resource may be recorded for subsequent query. Thus the combination would be a query of the host for the current lease period of containers. See also paras. 168-169, 35, 56, 62; parameters for other services.)
the network settings being consistent with those of the virtual network corresponding to the virtual network identifier in the queried current parameters of network operations (paras. 168-169; matching attributes of virtual routers in order to keep order amongst tenants. Paras. 35, 56, 62; network parameter configuration.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Kristiansson with the current parameters in order to keep order amongst multiple tenants. (Zhang, para. 62)
But modified Kristiansson does not explicitly teach a virtual network identifier.
Rosen, however, does teach the current parameters of network operations including a virtual network identifier of a virtual network supported on the selected host; (Sec. 1.1-1.3, 3.1-3.2, 4.1; System uses different forwarding instances to allow VPNs to have addresses that overlap. Consequently, a 10.0.0.1 address in VRF1 can coexist with a 10.0.0.1 address in VRF2 because they will be routed to their own VPNs properly.)
 (Rosen, Section 1)

With respect to Claim 2, modified Kristiansson teaches the method of claim 1, and Kristiansson also teaches wherein selecting one of the hosts in the computing system includes selecting a physical server in the computing system as the container host. (paras. 42, 47, Fig. 1; data center includes physical machines which host the containers.)

With respect to Claim 3, modified Kristiansson teaches the method of claim 1, and Kristiansson also teaches wherein selecting one of the hosts in the computing system includes selecting a virtual machine hosted on a physical server in the computing system as the container host. (para. 42, 47, Figs. 1, 2; data center includes physical machines which host virtual machines which host the containers.)

With respect to Claim 4, modified Kristiansson teaches the method of claim 1, and Rosen also teaches the assigned IP address includes a first IP address in a virtual network; (Sec. 3.1-3.2, 4.1; IP address assigned in a particular VRF. See also Kristiansson, para. 64-67, 71; assignment of configuration and IP address to CE. Para. 64; assignment of port number to container.)

and Kristiansson also teaches and the selected host has a second assigned IP address in the same virtual network. (para. 64-67, 71; assignment of configuration and IP address to CE.)

With respect to Claim 5, modified Kristiansson teaches the method of claim 1, and Rosen also teaches the assigned IP address includes a first IP address in a first virtual network; and the selected host has a second assigned IP address in a second virtual network different than the first virtual network, the first IP address is the same as the second IP address. (Section 1.3; addresses may overlap in different virtual networks.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 6, modified Kristiansson teaches the method of claim 1, and Kristiansson also teaches determining a software defined network policy (SDN) as a part of the network settings for the requested container based on the received parameters of network operations on the selected host in the received response.  (paras. 74-77; System assigns a port number to a container based upon what CE it is assigned to, based on a load balancing policy. See also Zhang, paras. 2, 63, 181; SDN network.)

(para. 47, 52, 67, 75; routing table stores IP address and port number of containers. Containers are assigned based on load balancing. See also Rosen, Sec. 4.1; each VPN can have its own routing policies.)

With respect to Claim 8, modified Kristiansson teaches the method of claim 1, and Kristiansson also teaches wherein: the container is a first container; the host is a first host; the second container or the virtual machine residing on a second host different than the first host. (Figs. 2, 3; machine 112 and CE 114 have containers 106 and 108, while machine 118 and CE 116 has container 109. Thus, 109 is a first container, 116 is a first host, and 106 is a second container residing on CE 114, a second host different than the first host.)
and the method further includes routing a message from a second container or a virtual machine to the first container based on the assigned IP address of the first container, (Fig. 3; Routing table allows for 106 to be messaged at 10.0.0.10, port 80, while 109 can be messaged at 10.0.0.11, port 23. See also Rosen, Sec. 1.3; even if addresses are the same, systems can message each other so long as address in common sites are not same. Sec. 1.1; IP connectivity so long as a subset contains both sites.)

(Figs. 2, 3; machine 112 and CE 114 have containers 106 and 108, while machine 118 and CE 116 has container 109. Thus, 109 is a first container, 116 is a first host, and 106 is a second container residing on CE 114, a second host different than the first host.)
and the method further includes routing a message from a second container to the first container based on the assigned IP address of the first container, (Fig. 3; Routing table allows for 106 to be messaged at 10.0.0.10, port 80, while 109 can be messaged at 10.0.0.11, port 23. See also Rosen, Sec. 1.3; even if addresses are the same, systems can message each other so long as address in common sites are not same. Sec. 1.1; IP connectivity so long as a subset contains both sites.)

With respect to Claim 10, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Kristiansson also teaches a processor; and a memory having instructions executable by the processor to cause the processor to perform a process including: (para. 79, Fig. 13; processor and memory)

With respect to Claims 11-13, they are substantially similar to Claims 2-4, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 14, modified Kristiansson teaches the computing device of claim 10, and Rosen also teaches wherein: the assigned IP address includes a first IP address in a first virtual network; and the selected host has a second assigned IP address in a second virtual network different than the first virtual network. (This claim is missing the limitation that the addresses are the same. Regardless, Rosen posits the addresses being the same or different. Section 1.3; addresses may overlap in different virtual networks.) 
The same motivation to combine as the independent claim applies here.

With respect to Claim 15, modified Kristiansson teaches the computing device of claim 10, and Kristiansson also teaches wherein configuring network settings for the requested container includes: transmitting a query to the selected host for parameters of network operations on the selected host; receiving a response from the selected host in response to the transmitted query, the response containing the parameters of network operations on the selected host; (para. 44; CEs control whether a process is running. Paras. 69, 74-77; CEM keeps a list of what processes are running and uses them to determine where to instantiate containers, using load balancing. Thus when the CEM attempts to load balance a new container, it must query the CE to determine which containers are still running.)
and determining the network settings for the requested container based on the received parameters of network operations on the selected host in the received response. (paras. 74-77; System assigns a port number to a container based upon what CE it is assigned to, based on a load balancing policy.)

With respect to Claim 16, modified Kristiansson teaches the computing device of claim 10, and Kristiansson also teaches wherein the determined network settings include information regarding settings for network route determination and load balancing for the requested container. (para. 47, 52, 67, 75; routing table stores IP address and port number of containers. Containers are assigned based on load balancing. See also Rosen, Sec. 4.1; each VPN can have its own routing policies.)

With respect to Claim 17, Kristiansson teaches a method performed by a computing device in a computing system having a plurality of hosts interconnected by a computer network, comprising: (Figs. 1-3; plurality of computing devices in a network.)
receiving a selection of a host in the computing system to instantiate a container (paras. 13, 61-63, 75; selecting a container engine to host the container and deploying containers to data center) 
in response to a request from a user, (paras. 2, 6, 70; request to instantiate a container from a user)
(paras. 4, 8, 33-34; containers include software and libraries for running software)
based on the identified SDN parameters of the network operations on the selected host, assigning a network address in a virtual network corresponding to the virtual network identifier included in the queried SDN parameters to the container to be instantiated on the selected host in the computing system, (para. 64-67, 71; assignment of configuration and IP address to CE. Para. 64; assignment of port number to container. See Zhang for a virtual network. See also Rosen, Sec. 3.1-3.2, 4.1; IP address assigned in a particular VRF)
and has full connectivity on all ports within the virtual network according to the assigned network address (Carl will teach a container IP address. Zhang will teach a virtual network. paras. 17, 39, 51-52; Containers are accessible through IP address of CEM and a port number.)
and transmitting an instruction to the selected host to instantiate the requested container based on the assigned network address. (para. 17, 37, 44, 64-66; instantiation of container.)
But Kristiansson may or may not teach an assigned IP address based on which the container is accessible from outside of the selected host.
Carl, however, does teach and associating the assigned network address to the container; the assigned network address in the virtual network is addressable from outside of the selected host (paras. 33, 47; Container IP addresses. See also Kristiansson, paras. 17, 39, 51-52; Containers are accessible through IP address of CEM and a port number. Examiner notes that anticipation is the epitome of obviousness. Thus either Kristiansson anticipates, or Kristiansson renders obvious because rather than distinguishing by port number, the system could assign IP addresses to the containers but put them in different VPN/VRFs. Simple substitution for predictable effects is obvious, see MPEP 2143(I)(B).)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Kristiansson with the outside accessible container in order to allow networks to assign their own addresses without conflicting in message delivery.
But modified Kristiansson does not explicitly teach querying a host for current parameters of network operations.
Zhang, however, does teach querying, the selected host to identify software define network (SDN) parameters of network operations on the selected host to instantiate the requested container; (Carl, paras. 36-39 show that a single piece of hardware can host many containers. Zhang, para. 116; lease period of a resource may be recorded for subsequent query. Thus the combination would be a query of the host for the current lease period of containers. See also paras. 168-169, 35, 56, 62; parameters for other services.)
With an SDN network policy consistent with the queried SDN parameters of the network operations on the selected host (paras. 168-169; matching attributes of virtual routers in order to keep order amongst tenants. Paras. 35, 56, 62; network parameter configuration.)
SDN parameters (paras. 2, 63, 181; SDN network.)
Virtual network (para. 2; virtual network, SDN network)
 (Zhang, para. 62)
But modified Kristiansson does not explicitly teach a virtual network identifier.
Rosen, however, does teach The SDN parameters of network operations including a virtual network identifier of a virtual network supported on the selected host (Sec. 1.1-1.3, 3.1-3.2, 4.1; System uses different forwarding instances to allow VPNs to have addresses that overlap. Consequently, a 10.0.0.1 address in VRF1 can coexist with a 10.0.0.1 address in VRF2 because they will be routed to their own VPNs properly.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Kristiansson with the virtual network identifier to allow for non-conflicting IP address assignment for different customers. (Rosen, Section 1)

With respect to Claim 18, modified Kristiansson teaches the method of claim 17, and Kristiansson also teaches wherein querying the selected host includes: transmitting a query to the selected host for the parameters of network operations on the selected host; and receiving a response from the selected host in response to the transmitted query, the response containing the parameters of network operations on the selected host. (para. 44; CEs control whether a process is running. Paras. 69, 74-77; CEM keeps a list of what processes are running and uses them to determine where to instantiate containers, using load balancing. Thus when the CEM attempts to load balance a new container, it must query the CE to determine which containers are still running.)

With respect to Claim 19, modified Kristiansson teaches the method of claim 17, and Rosen also teaches wherein: the container is a first container; the assigned IP address is a first IP address that belongs to a virtual network; (Sec. 3.1-3.2, 4.1; IP address assigned in a particular VRF. See also Kristiansson, para. 64-67, 71; assignment of configuration and IP address to CE. Para. 64; assignment of port number to container.)
and the selected host also includes a second container having a second IP address that also belongs to the virtual network. (Section 1.3; addresses are unique within a single network. See also Kristiansson, Para. 64; assignment of port number to container.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 20, modified Kristiansson teaches the method of claim 17, and Rosen also teaches wherein: the container is a first container; the assigned IP address is a first IP address that belongs to a first virtual network; (Sec. 3.1-3.2, 4.1; IP address assigned in a particular VRF. See also Kristiansson, para. 64-67, 71; assignment of configuration and IP address to CE. Para. 64; assignment of port number to container.)
and the selected host also includes a second container having a second IP address that belongs to a second virtual network different than the first virtual network. (Section 1.3; addresses may be unique within different networks. See also Kristiansson, Para. 64; assignment of port number to container.)
The same motivation to combine as the independent claim applies here.


Alternate Grounds
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansson (WO 2015/126292 A1) in view of Zhang (US Pub. 2016/0036678) and further in view of Rosen (RFC 4364; “BGP/MPLS IP Virtual Private Networks (VPNs)”, Feb. 2006).
Under this ground of rejection, Kristiansson, Zhang and Rosen teach as above, and under this ground of rejection Rosen also teaches assigning, based on the queried current parameters of network operations on the selected host, an IP address to the container to be instantiated at the selected host, the assigned IP address belonging to the virtual network corresponding to the virtual network identifier included in the queried current parameters and is accessible from outside of the selected host via the computer network according to the assigned IP address; (Sec. 1.1-1.3, 3.1-3.2, 4.1; System uses different forwarding instances to allow VPNs to have addresses that overlap. Consequently, a 10.0.0.1 address in VRF1 can coexist with a 10.0.0.1 address in VRF2 because they will be routed to their own VPNs properly. See also Kristiansson, paras. 17, 39, 51-52; Containers are accessible through IP address of CEM and a port number. Examiner notes that anticipation is the epitome of obviousness. Thus either Kristiansson anticipates, or Kristiansson renders obvious because rather than distinguishing by port number, the system could assign IP addresses to the containers but put them in different VPN/VRFs as in Rosen. Simple substitution for predictable effects is obvious, see MPEP 2143(I)(B).)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Kristiansson with the outside accessible container in order to allow networks to assign their own addresses without conflicting in message delivery.


Remarks
This application returns to Examiner following Examiner being upheld on appeal at the Board. Applicant RCEs and amends to include limitations that refer to a virtual network identifier. Examiner had previously cited Rosen to teach VNIs and simply moves Rosen from the alternate grounds and some dependent claims grounds to the main ground of rejection. Examiner notes that Rosen being in the main ground of rejection may render Carl superfluous, as Carl was only cited for the proposition that containers may be assigned IP addresses, and Kristiansson/Rosen may be sufficient to render obvious assignment of IP addresses to containers. Regardless, to compact prosecution, because the Board upheld Examiner that Kristiansson/Carl rendered assignment of IP addresses to containers obvious, (see Board Decision 12/31/2020, pgs. 6-7 and separately 8-10) Examiner keeps Carl in the main ground of rejection and formulates an alternate ground of rejection where Kristiansson/Rosen teach what Carl was cited for.
Applicant argues at Remarks, pg. 9 that “none of Kristiansson, Carl, Zhang, or Rosen teach or suggest, inter alia, based on the selection of the host, ‘querying, via the computer network, the selected host for current parameters…including a virtual network identifier of a virtual network supported on the selected host’ and ‘based on the queried parameters, assigning an IP address…belonging to the virtual network corresponding to the virtual network identifier included in the queried current parameters.”
Initially, to the extent the argument is not a mere allegation of patentability, the argument is unpersuasive because it improperly piecemeal attacks the rejection.
Beyond that, the Board upheld Examiner that the querying limitation was taught over the combination (Decision, pgs. 6-7, finding Zhang’s lease time was a query, and pg. 8, finding Kristiansson also suggests querying). Applicant amends the limitation to also include a query for a VNI and assignment based on the VNI. But as Rosen discloses that the art knew that one could utilize multiple forwarding tables to allow for non-conflicting routing despite global non-uniqueness (i.e. IP address 1 in VRF1 would not conflict with the same IP address 1 in VRF2.). Consequently the amended limitations are obvious because the art knew that each virtual network could coexist separately, which means a query and assignment could occur in each VRF and thus be “based on” the virtual network identifier. An IP address need not be globally unique, it need only be unique with respect to the routing table that controls forwarding that is identified for use.
All claims remain obvious. All claims are rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449